 In the Matter of S A KENDALL, JR, H E REAM, STANLEY ASHBY,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COM-PANY, OR WHATEVER NAME DOING, BUSINESS, AND J P WRIGHTandUNITED MINE WORKERS OF AMERICA, DISTRICT #31, AFFILIATED WITHC I OIn the Matter of S A KENDALL, JR , H E. REAM, STANLEY ASHBY,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COM-PANY, OR WHATE\ ER NAME DOING BUSINESS, AND GEOGRE KEENER, SUB-STITUTED FOR OTT MILLERandUNITED MINE WORKERS OF AMERICA,DISTRICT #31, AFFILIATED IN ITH C I 0In the Matter of S A KENDALL, JR, H E REAM, STANLEY ASHBY,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COM-PANY, OR WHATEVER NAME DOING BUSINESS, AND EDWARD W ZUCHOW-SKI, SUBSTITUTED FOR SHERMAN HELMSandUNITED MINE WORKERSOF AMERICA, DISTRICT #31, AFFILIATED WITH C I O.In the Matter of S A KENDALL, ,JR , H E REAM, STANLEY ASHBY,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COM-PANY, OR WHATEVER NAME DOING BUSINESS, AND JESSE SALISBURYandUNITED MINE WORKERS OF AMERICA, DISTRICT #31, AFFILIATED WITHC. I. OCases Nos. R-3305 to R-3928, inclusive, respectivelyTHIRD SUPPLEMENTAL DECISIONANDSECOND AMENDMENT TO SECOND DIRECTION OFELECTIONJuly 8, 1940On May 27, 1942, the National Labor Relations Board issued aSecond Supplemental Decision, Certification of Representatives, andSecond Direction of Election in the above-entitled proceedmg,l andon June 27, 1942, issued an Amendment to Second Direction ofElection 2On July 1, 1942, Kray Coal Company, Inc., Edward W.Zuchowski, and United Mine Workers of America, District #31,141 N L R B 395241N L R B 39942N L R B, No 41199 200DECISIONS OF NATIONAL LABORRELATIONS BOARDentered into a stipulation, which has been filed with the Board, agree-ing that Edward W Zuchowski be substituted for Sherman Helmsin Case No. R-3327, and that eligibility to vote be determined byrefeience to the pay roll for the peiiod ending June 30, 1942, andiequesting that the Board amend the Second Direction of Election,as amended, accordinglyThe Board, having duly consideied the matter, hereby amends itsSecond Direction of Election, dated May 27, 1942, as amended, bystriking therefrom the name "Sherman Helms" wherever it occurs andsubstituting therefor the name "EdwardW Zuchowski", and bystriking therefrom the words "during the pay-roll period immediatelypreceding the date of this Second Direction of Election" and substi-tuting therefor the words "during the pay-roll period ending June30, 1942 " In the Matter of S A KENDALL, JR, H E REAM, STANLEY ASHBY,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COMPANY,OR WHATEVER NAME DOING BUSINESS, AND J P WRIGHTandUNITEDMINE WORKERS OF AMERICA DISTRICT #31, AFFILIATED WITH C I 0In the Mattel of S A KENDALL, JR , H E REAM, STANLEY AsnBY,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COMPANY,OR WHATEVER NAME DOING BUSINESS AND GEORGE KEENER, SUBSTITUTEDFOR OTT MILLERandUNITED MINE WORKERS OF AMERICA, DISTRICT#31, AFFILIATED WITH C I 0In the Matter of S A KENDALL, JR, H E REAM, STANLEY ASHBY,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COMPANY,OR WHATEVER NAME DOING BUSINESS, AND EDWARD W ZUCHOWSKI,SUBSTITUTFD FOR SHERMAN HELOTSandUNITED MINE WORKERS OFAMERICA, DISTRICT #31, AFFILIATED WITH C I. 0In the Matter of S A KENDALL, JR , H E REAM, STANLEY ASHBY,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COMPANY,OR WHATEVER NAME DOING BUSINESS, AND JESSE SALISBURYandUNITEDMINE WORKERS OF AMERICA, DISTRICT #31, AFFILIATED WITH C I 0Cases Nos. R-3325 to R-3328, Inclusive, RespectivelyFOURTH SUPPLEMENTAL DECISIONANDORDERJuly 29, 1912On May 27, 1942, the National Labor Relations Board issued a Sec-ond Direction of Election in the above-entitled proceeding,' and onJune 27 and July 8, respectively, an Amendment 2 and Second Amend-ment 3 theretoPursuant to the Second Direction of Election, asamended, an election by secret ballot was conducted on July 11, 1942,under, the direction and supeivision of the Regional Director for theSixth Region (Pittsburgh, Pennsylvania)On July 13, 1942, theRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties his Election Re-141N L R B 395241 N L R B 3993 42 N L R B 19912NLRB,No41a201 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDportNo objections to the conduct of the ballot or to the ElectionReport were filed by any of the pax tiesAs to the balloting and its results, the Regional Director reportedas follows.Total on eligibility list___________________________________9Total ballots cast_____________________________________________4Total ballots challenged________________________________________0Total blank ballots____________________________________________0Total void ballots______________________________________________0Total valid votes counted______________________________________Votes cast for United Mine Workers of America, District No 31,4affiliated with the C I O_____________________________________ 2Votes cast against United Mine Workers of America, District No31, affiliated with the C I O_________________________________ 2The results of the election show that no collective bargaining iepre-sentative has been selected by a majority of the employees of KrayCoal Co, Inc, Crellin, Maryland, and Edwaid W Zuchowski sub-stituted for Sheiman Helms, Howesville, West Virginia, at ReamMine No 4, in the unit heietofore found to be appropriate for thepurposes of collective bargainingThe petition will, 'therefore, bedismissedORDERBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat 449, and puisuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of Kray Coal Co, Inc, Crelhn,Maryland, and Edward W Zuchowskr substituted for Sherman Helms,Howesville, West Virginia, at Ream Mine No 4, filed by United MineWorkers of America, District No 31, affiliated with the C I. O., be,and it hereby is, dismissedMR GERARD D REILLY took no part in the consideration of theabove Fourth Supplemental Decision and Order.